Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
 	Pending claims 10-18 are addressed below. Claims 1-9 are withdrawn.

Claim Objections
Claim(s) 10, 14, 15 is/are objected to because of the following informalities:  
In claims 10 and 15, line 7: “in which a ball can orbit…” should be changed to “in which the at least one ball can orbit” for proper to reference to the previously defined ball. 
In claim 14, line 2: “wherein flowing a fluid…” should be “wherein flowing the fluid” as this refers to the same fluid defined in claim 1. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 line 2 further defines “wherein flowing a fluid…past the ball track assembly…further comprises flowing the fluid …longitudinally past the ball track”. The claim scope is indefinite since there is no previous step of flowing fluid past the ball track in claim 10. Appropriate correction is required for clarity of the claim scope. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 13-16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtsnider (US 20070033725).
Re claim 10, Holtsnider discloses a method of interrupting a flow stream (flowing of fluid through structure as shown in fig. 4) through a flow tube (20, 18, 14) having a body (body of 20, 18, 14) having an inlet end (20) and an outlet end (14), the body having a longitudinal axis (center axis through 18 and 14) and forming a chamber (chamber inside 18, 14, 20) fluidicly coupled between the inlet end and the outlet end (see fig. 4); and 
a ball-track assembly (32, 40) comprising a track support (32) coupled at least partially across the chamber (inside 18), a ball- track (40) coupled to the track support (32) and protruding along the longitudinal axis (see fig. 4), the ball-track forming a fixed width circular path (path of ball 44) for at least one ball (44) in an annular space (42) within the chamber in which a ball (44) can orbit the ball-track as fluid flows through the chamber, the method comprising: 
flowing a fluid from the inlet end (through 20) and communicating longitudinally towards the ball-track assembly (communicating via interior of 18); 
causing the least one ball (44) to orbit the ball-track (40, 42) and intersect the flowing fluid (fluid flowing from 38 toward 44, 14); 

allowing the interrupted flowing fluid to exit the chamber through the outlet end (fluid flowing past the ball 4 exit via outlet opening of 14).

Re claim 11, Holtsnider discloses the method of claim 10, wherein interrupting the flowing fluid from a uniform flow comprises cyclically interrupting the flowing fluid with the at least one ball as the ball orbits the ball-track (par. 37: “the stream passing into the eyeball 40 strikes the ball 44. The turbulence of the stream entering the eyeball and/or the turbulence created by the stream striking the ball 44 causes the ball to move about within the eyeball”; see also par. 39).

Re claim 13, Holtsnider discloses the fluid is a liquid (water).

Re claim 14, Holtsnider discloses flowing a fluid from the inlet end past the ball-track assembly further comprises flowing the fluid from the inlet end longitudinally past the ball-track assembly (fluid flow from 28, 38 toward 14 has to pass ball track assembly; see fig. 4); and 
wherein causing at least one ball to orbit the ball-track further comprises causing the at least one ball to orbit the ball-track by the longitudinal flow (from 28, 38 causes ball 44 to orbit the track; see par. 37); 

wherein allowing the interrupted flowing fluid to exit the chamber through the outlet end further comprises allowing the interrupted fluid flowing longitudinally past the ball-track assembly to exit the chamber through the outlet end (par. 37, 39).

Re claim 15, Holtsnider discloses a method of interrupting a flow stream (via the structure shown in figs. 1-4) through a flow tube (20, 18, 14) having a body (of 20, 18, 14) having an inlet end (adjacent 20) and an outlet end (at 14), the body having a longitudinal axis (center axis through 18 and 14) and forming a chamber (interior space of 20, 18, 14) fluidicly coupled between the inlet end (adjacent 20) and the outlet end (at 14); and a ball-track assembly (40, 42, 32) comprising a track support (32) coupled at least partially across the chamber (interior of 20, 18, 14; see fig.4), a ball- track (40, 42) coupled to the track support and protruding along the longitudinal axis (center axis through 18,14), the ball-track forming fixed width circular path (path of ball 44) for at least one ball in an annular space (space around 46) within the chamber in which a ball can orbit the ball-track as fluid flows through the chamber (par. 37), the method comprising: 
flowing a fluid from the inlet end (fluid enter via 20/28) and communicating longitudinally towards ball-track assembly (fluid flow through 38 and downstream toward 40, 42, 44); 


Re claim 16, Holtsnider discloses interrupting the flowing fluid from a uniform flow comprises cyclically interrupting the flowing fluid with the at least one ball as the ball orbits the ball-track (par. 37 describes movement of the ball 44 in the ball track).

Re claim 18, Holtsnider discloses interrupting (via ball 44) the longitudinally flowing fluid from a uniform flow (flow from 38 toward outlet of 14) in the chamber with the at least one ball (44) as the ball orbits the ball-track (par. 37) further comprises directly interrupting (ball 44 sits directly in the flow path from 38 to 14) the longitudinally flowing fluid from a uniform flow in the chamber with the at least one ball as the ball orbits the ball-track (par. 37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKenzie (US 2014/0053874) in view of Holtsnider (US 2007/0033725), as evidenced by Dodd (US 6029746).
Re claim 10, MacKenzie discloses a method of interrupting a flow stream through a flow tube (shown in figs.  5-6, longitudinal flow is interrupted by the structure of the nozzle head 48 or 58) having a body (body of the tube shown in figs. 5, or 6) having an inlet end (18/60) and an outlet end (57/67), the body having a longitudinal axis (center axis through 18) and forming a chamber (interior space of 18 and 48/58) fluidicly coupled between the inlet end and the outlet end (see figs. 5 or 6); the method comprising: 
flowing a fluid from the inlet end and communicating longitudinally toward the outlet end; and allowing the flowing fluid to exit the chamber through the outlet end (see flowing arrows shown in figs. 5 or 6). 
MacKenzie does not teach a ball-track assembly comprising a track support coupled at least partially across the chamber, a ball-track coupled to the track support and protruding along the longitudinal axis, the ball-track forming a fixed width circular 
However, Holtsnider discloses a flow tube (20, 18, 14) having a body (body of 20, 18, 14) having an inlet end (20) and an outlet end (14), the body having a longitudinal axis (center axis through 18 and 14) and forming a chamber (chamber inside 18, 14, 20) fluidicly coupled between the inlet end and the outlet end (see fig. 4); and a ball-track assembly (32, 40) comprising a track support (32) coupled at least partially across the chamber (inside 18), a ball- track (40) coupled to the track support (32) and protruding along the longitudinal axis (see fig. 4), the ball-track forming a fixed width circular path (path of ball 44) for at least one ball (44) in an annular space (42) within the chamber in which a ball (44) can orbit the ball-track as fluid flows through the chamber. Holtsnider also discloses flowing a fluid from the inlet end (through 20) and communicating longitudinally towards the ball-track assembly (communicating via interior of 18); causing the least one ball (44) to orbit the ball-track (40, 42) and intersect the flowing fluid (fluid flowing from 38 toward 44, 14); directly interrupting the flowing fluid from a uniform flow (flow from 38 is interrupted by ball 44) in the chamber with the at least one ball as the ball orbits the ball-track (par. 37); and  allowing the interrupted flowing fluid to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacKenzie to incorporate the teachings of Holtsnider to provide a ball-track assembly comprising a track support coupled at least partially across the chamber, a ball-track coupled to the track support and protruding along the longitudinal axis, the ball-track forming a fixed width circular path for at least one ball in an annular space within the chamber in which a ball can orbit the ball-track as fluid flows through the chamber; and steps of flowing a fluid from the inlet end and communicating longitudinally towards the ball-track assembly; causing the least one ball to orbit the ball-track and intersect the flowing fluid; directly interrupting the flowing fluid from a uniform flow in the chamber with the at least one ball as the ball orbits the ball-track; and allowing the interrupted flowing fluid to exit the chamber through the outlet end. Doing so would provide pulsed jets that would improve effectiveness of the cleaning nozzle via the water hammer effect. Evidence of pulsed jet advantages in cleaning nozzle are demonstrated in Dodd reference, US Patent 6029746, column 1, line 57-column 2, line 19.
It is noted that both Holtsnider and Dodd references are analogous arts to the claimed invention as they are both structures that output interrupted flow stream through a flow tube in accordance with MPEP 2141.01(a), Section I. 

Re claim 11, Holtsnider discloses the method of claim 10, wherein interrupting the flowing fluid from a uniform flow comprises cyclically interrupting the flowing fluid 

Re claim 12, MacKenzie, as modified in view of Holtsnider discloses the method of claim 10, wherein MacKenzie shows a portion of the flowing fluid exits the chamber in a direction toward the inlet end (flowing arrows 66 or 57, shown in figs. 5, 6 that point rearwardly; this rearward flowing direction is similar to the direction supported by applicant’s disclosure shown at opening 28 of the application figure 11).

Re claim 13, MacKenzie discloses the fluid is a liquid (water).

Re claim 14, Holtsnider discloses flowing a fluid from the inlet end past the ball-track assembly further comprises flowing the fluid from the inlet end longitudinally past the ball-track assembly (fluid flow from 28, 38 toward 14 has to pass ball track assembly; see fig. 4); and 
wherein causing at least one ball to orbit the ball-track further comprises causing the at least one ball to orbit the ball-track by the longitudinal flow (from 28, 38 causes ball 44 to orbit the track; see par. 37); 
wherein interrupting the flowing fluid from a uniform flow in the chamber with the at least one ball as the ball orbits the ball-track further comprises interrupting the 
wherein allowing the interrupted flowing fluid to exit the chamber through the outlet end further comprises allowing the interrupted fluid flowing longitudinally past the ball-track assembly to exit the chamber through the outlet end (par. 37, 39).

Re claim 15, Holtsnider discloses a method of interrupting a flow stream (via the structure shown in figs. 1-4) through a flow tube (20, 18, 14) having a body (of 20, 18, 14) having an inlet end (adjacent 20) and an outlet end (at 14), the body having a longitudinal axis (center axis through 18 and 14) and forming a chamber (interior space of 20, 18, 14) fluidicly coupled between the inlet end (adjacent 20) and the outlet end (at 14); and a ball-track assembly (40, 42, 32) comprising a track support (32) coupled at least partially across the chamber (interior of 20, 18, 14; see fig.4), a ball- track (40, 42) coupled to the track support and protruding along the longitudinal axis (center axis through 18,14), the ball-track forming fixed width circular path (path of ball 44) for at least one ball in an annular space (space around 46) within the chamber in which a ball can orbit the ball-track as fluid flows through the chamber (par. 37), the method comprising: 
flowing a fluid from the inlet end (fluid enter via 20/28) and communicating longitudinally towards ball-track assembly (fluid flow through 38 and downstream toward 40, 42, 44); 
causing the least one ball (44) to orbit the ball-track (40, 42) with the longitudinal fluid flow and intersect the longitudinal fluid flow; interrupting the longitudinally flowing 

Re claim 16, Holtsnider discloses interrupting the flowing fluid from a uniform flow comprises cyclically interrupting the flowing fluid with the at least one ball as the ball orbits the ball-track (par. 37 describes movement of the ball 44 in the ball track).

Re claim 17, MacKenzie, as modified in view of Holtsnider discloses the method of claim 10, wherein MacKenzie shows a portion of the flowing fluid exits the chamber in a direction toward the inlet end (flowing arrows 66 or 57, shown in figs. 5, 6 that point rearwardly; this rearward flowing direction is similar to the direction supported by applicant’s disclosure shown at opening 28 of the application figure 11).

Re claim 18, Holtsnider discloses interrupting (via ball 44) the longitudinally flowing fluid from a uniform flow (flow from 38 toward outlet of 14) in the chamber with the at least one ball (44) as the ball orbits the ball-track (par. 37) further comprises directly interrupting (ball 44 sits directly in the flow path from 38 to 14) the longitudinally flowing fluid from a uniform flow in the chamber with the at least one ball as the ball orbits the ball-track (par. 37).


Response to Arguments
Applicant’s arguments with respect to claim(s) 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the purpose of compact prosecution, it is suggested that applicant further define in the claim that the fixed width circular path is defined by a central post having a concave surface engaging the ball, to distinguish the claimed invention from the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752